DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 8, 10, 11, 13, 15-17, 20, 21 and 31 in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that no reference teaches the common technical features as recited in claims 1 and 23.  This is not found persuasive because as evidenced by the rejection below of claim 1, the common technical feature is taught by references.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-25, 27, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors and drive system of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 3, 5, 8, 10, 11, 13, 15, 16, 20, 21, 31 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ashe (U.S. Patent Pub. No. 2015/0298095).
Regarding claim 1, Ashe discloses a mixer system (abstract; figures 1-8) comprising:
a tube which is sealed (figure 1, reference #1) and provide with one or more inlets (figure 1, reference #4) and one or more outlets for a process fluid (figure 1, reference #5), wherein the tube is capable to be rotatable in arcs around a longitudinal axis of the tube (figure 4, reference #18; [0044]);
a mixing element within the tube (figure 2, reference #9, 13; figure 3, reference #15; figure 8) and having:
one or more blade carriers located at each end of the tube and supported by the tube or a tube end flange (see figures 2, 3, 5, 6, and 8, reference #13 is one blade carrier that extends from one end to the other end of the tube (i.e. located at each end of the tube and supported by the tube as seen in figure 8) and supports the blades; [0041]); and
one or more blades mounted at each end on the one or more blade carriers (figures 2, 3, 6 and 8, reference #9/11 and 15 mounted on reference #13 at each end of tube as seen in figures 6 and 8), and wherein the one or more blade carriers are mounted so that the one or more blades are not touching walls of the tube (see figure 8); and
wherein the one or more blade carriers are supported within the tube in a manner that allows the one or more blades to rotate in a same direction and angular velocity as the tube rotates in the arcs ([0041]; [0048]; [0078] (either embodiment of blade moving on static shaft or shaft rotates with static blades with the rotation capable of being in the same direction and same angular velocity as the tube)).
Regarding claim 2, Ashe discloses wherein the mixing element is free to rotate at a different angular velocity to the tube during a transition phase between one arc of rotation of the tube and the next ([0046]; [0078]).  
Regarding claim 3, Ashe discloses wherein the one or more blades are fixed relative to the one or more blade carriers ([0042]).
Regarding claim 5, Ashe discloses wherein a center of rotation of the mixing element is within an inner third of a tube diameter (figures 2, 3, 6 and 8, reference #9, 13 and 15 rotate in central third of tube diameter which is considered the inner third).
Regarding claim 8, Ashe discloses  wherein the mixing element is free to rotate but the degree of free rotation is limited by one or more travel stops (figure 5, reference #19 and 20; [0046]).
Regarding claim 10, Ashe discloses wherein a length of the tube is between 500 mm and 2 meters ([0060]).
Regarding claim 11, Ashe discloses wherein the one or more blade carriers include a plurality of blade carriers (reference #10 and 13; [0041] “two or more agitator shafts may be used”); and wherein there is no central shaft supporting the one or more blades between the plurality of blade carriers ([0041] “the agitator shaft may not be centrally mounted”).
Regarding claim 13, Ashe discloses wherein the one or more blades are mounted on the one or more blade carriers at a position between a center of the tube and a wall of the tube (see figures 6-8, reference #9/11 between center through reference #13 and walls of reference #1); and wherein the one or more blades occupy an outer 70% of a radius of the tube (reference #11; see figure 8, reference #24 and 25).
Regarding claim 15, Ashe discloses wherein the one or more blades are mounted at a distance of not more than 25 mm from an inner surface of a wall of the tube (see figure 8, space between wall and reference #24/25; [0054]; [0061]).
Regarding claim 16, Ashe discloses wherein the one or more blades are straight in an axial plane and are bent or curved in a radial plane (reference #11; [0041]).
Regarding claim 20, Ashe discloses wherein a plurality of mixing element travel stops are used to restrict free rotational movement of the one or more blade carriers (figure 5, reference #19 and 20; [0046]).
Regarding claim 21, Ashe discloses one or more radial baffles along an internal length of the tube (figure 7, reference #23).
Regarding claim 31, Ashe discloses wherein the one or more blades each have a longitudinal axis parallel with the longitudinal axis of the tube (figures 2 and 3, length of reference #11 or blade of reference #15 from left side to right side at end edge); and wherein each end of the one or more blades which is affixed to the one or more blade carriers is transverse to the longitudinal axis of the one or more blades (figure 2, edge where numeral 11 is pointing is transverse to longitudinal axis; figure 3, edge where numeral 15 is pointing is transverse to longitudinal axis).
Claim(s) 1, 2, 3, 5, 11, 13, 16, 21 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bojner (GB882,275).
Regarding claim 1, Bojner discloses a mixer system (title; figures 1 and 2) comprising:
a tube which is sealed (figure 1, reference #1) and provide with one or more inlets (figure 1, reference #5) and one or more outlets for a process fluid (figure 1, reference #6), wherein the tube is capable to be rotatable in arcs around a longitudinal axis of the tube (figure 1, reference #4 and 5; page 2, lines 44-54);
a mixing element within the tube (figures 1 and 2, reference #11) and having:
one or more blade carriers located at each end of the tube and supported by the tube or a tube end flange (figure 1, reference #14; page 2, lines 61-94); and
one or more blades mounted at each end on the one or more blade carriers (figures 1 and 2 reference #11), and wherein the one or more blade carriers are mounted so that the one or more blades are not touching walls of the tube (see figure 1, space between reference #1 and 11; figure 2, reference #13; page 2, lines 72-78); and
wherein the one or more blade carriers are supported within the tube in a manner that allows the one or more blades to rotate in a same direction and angular velocity as the tube rotates in the arcs (page 2, lines 72-94).
Regarding claim 2, Bojner discloses wherein the mixing element is free to rotate at a different angular velocity to the tube during a transition phase between one arc of rotation of the tube and the next (page 2, lines 72-94).  
Regarding claim 3, Bojner discloses wherein the one or more blades are fixed relative to the one or more blade carriers (figures 1 and 2, reference #11 and 14).
Regarding claim 5, Bojner discloses wherein a center of rotation of the mixing element is within an inner third of a tube diameter (figures 1 and 2, reference #11).
Regarding claim 11, Bojner discloses wherein the one or more blade carriers include a plurality of blade carriers (figure 1, two reference #14 on left and right); and wherein there is no central shaft supporting the one or more blades between the plurality of blade carriers (see figure 2).
Regarding claim 13, Bojner discloses wherein the one or more blades are mounted on the one or more blade carriers at a position between a center of the tube and a wall of the tube (see figures 1 and 2, reference #11 between center and walls of reference #1); and wherein the one or more blades occupy an outer 70% of a radius of the tube (see figures 1 and 2, reference #11).
Regarding claim 16, Bojner discloses wherein the one or more blades are straight in an axial plane and are bent or curved in a radial plane (reference #11; page 2, lines 69-72)
Regarding claim 21, Bojner discloses one or more radial baffles along an internal length of the tube (figures 1 and 2, reference #12).
Regarding claim 31, Bojner discloses wherein the one or more blades each have a longitudinal axis parallel with the longitudinal axis of the tube (figure 1, length of reference #11 from left side to right side at end edge); and wherein each end of the one or more blades which is affixed to the one or more blade carriers is transverse to the longitudinal axis of the one or more blades (figure 2, shows transverse edge of reference #11 to longitudinal axis).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bojner.
Regarding claim 10, Bojner discloses all the limitations as set forth above.  However, the reference is silent as to the length of the tube.  As mixing tubes of 500mm to 2 meters are well known in the art at the time the invention was filed.  It would have been obvious to one having ordinary skill in the art to have the length of the drum be between 500mm and 2 meters to provide enough space for efficient mixing while not being too big or costly, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Bojner discloses all the limitations as set forth above.  However, the reference is silent as to the distance.  It would have been obvious to one having ordinary skill in the art to have the distance be not more than 25 mm from an inner surface so that the blades still occupy enough of an outer diameter of the drum for efficient mixing while not coming in contact with the walls of the drum since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 8 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bojner in view of Eggert (U.S. Patent No. 1,812,823).
Regarding claim 8, Bojner discloses all the limitations as set forth above.  However, the reference does not explicitly disclose one or more travel stops.  Eggert teaches another mixing drum (title).  The reference teaches wherein the mixing element is free to rotate but the degree of free rotation is limited by one or more travel stops (figures 1 and 2, reference #10; page 1, lines 52-66).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the stops of Eggert on the drum walls of Bojner.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mixing drums.  One of ordinary skill in the art would be motivated to provide mixing stops because the stops interrupt the rotary motion of the mixing element to provide reverse rotary motion for better mixing and removal of particles along the drum (Eggert page 1, lines 52-83).
Regarding claim 20, Bojner discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a plurality of mixing element travel stops.  Eggert teaches another mixing drum (title).  The reference teaches a plurality of mixing element travel stops are used to restrict free rotational movement of the one or more blade carriers (figures 1 and 2, reference #10; page 1, lines 52-66).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the stops of Eggert on the drum walls of Bojner.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mixing drums.  One of ordinary skill in the art would be motivated to provide mixing stops because the stops interrupt the rotary motion of the mixing element to provide reverse rotary motion for better mixing and removal of particles along the drum (Eggert page 1, lines 52-83).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774